Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (7,511,807) in view of Simpson et al. (6,683,695).
Claim 1
 	Fang et al. (7,511,807) discloses directing light from at least one light source (Fig. 11a, Ref. 1a, 1b) toward soda-lime-silica based glass (Fig. 11a, Ref. 5); and determining whether a nickel sulfide related defect is present in the glass (Col. 1, lines 23-35) based at least on a difference between how first and second reflected wavelengths (Fig. 11a, Ref. 1a, 1b; wavelengths can be the same since the claim limitations does not define it otherwise) from the directed light are diffracted, scattered, and/or reflected (See Abstract; Col. 8, lines 36-44), wherein one or both of the first and second reflected wavelengths is/are outside of the visible spectrum (Col. 9, lines 25-26).  

    PNG
    media_image1.png
    331
    456
    media_image1.png
    Greyscale

	Fang et al. (7,511,807) substantially teaches the claimed invention except that it does not show a float glass line. Simpson et al. (6,683,695) shows that it is known to provide a float glass line for a system for monitor characteristics of glass. It would have been obvious to combine the device of Fang et al. (7,511,807) with the float glass line (Fig. 1, Ref. 11) of Simpson et al. (6,683,695) before the effective filing date of the claimed invention for the purpose of providing a continuous line of material to be inspected, therefore increasing the amount of material that can be inspected over a given amount of time.

    PNG
    media_image2.png
    451
    519
    media_image2.png
    Greyscale

Claim 2
 	Fang et al. (7,511,807) discloses one of the first and second reflected wavelengths is in the near infrared (Col. 9, lines 25-26).  
Claim 3
 	Fang et al. (7,511,807) discloses one of the first and second reflected wavelengths has a wavelength of 700-1200 nm (Col. 9, lines 25-26; It is well known or inherent that IR is in the wavelength ranges of 700-1200nm).  
Claim 4
 	Fang et al. (7,511,807) discloses collecting the first and second reflected wavelengths using at least one light detector (Fig. 11a, Ref. 64a, 64b).  

Claim 5
 	Fang et al. (7,511,807) discloses the at least one light source (Fig. 11a, Ref. 1b, 1a) and the at least one light detector (Fig. 11a, Ref. 64a, 64b) are located on a common side of the glass (Fig. 11a, Ref. 5; See Fig. 11a).  
Claim 6
 	Fang et al. (7,511,807) discloses directing first light from a first light source (Fig. 11a, Ref. 1a, 1b) toward the glass (Fig. 11a, Ref. 5); directing second light from a second light source (Fig. 11a, Ref. 1a, 1b) toward the glass (Fig. 11a, Ref. 5); and determining whether an inclusion comprising nickel sulfide (Col. 1, lines 23-35) is present in the glass (Fig. 11a, Ref. 5) based at least on a difference between diffraction, scattering, and/or reflection of first and second reflected wavelengths (Fig. 11a, Ref. 1a, 1b; wavelengths can be the same since the claim limitations does not define it otherwise) from the first and second light (See Abstract; Col. 8, lines 36-44).  
	Fang et al. (7,511,807) substantially teaches the claimed invention except that it does not show the first and second reflected wavelengths being different from one another. Simpson et al. (6,683,695) shows that it is known to provide different wavelengths from the first and second reflected wavelengths (Col. 10-11, lines 55-16) for a device detecting properties of a transparent surface. It would have been obvious to combine the device of Fang et al. (7,511,807) with the different wavelengths of Simpson et al. (6,683,695) before the effective filing date of the claimed invention for the purpose of providing different magnitudes for different transparent surfaces, therefore providing more accurate determination of a inclusion.
Claim 7
 	Fang et al. (7,511,807) discloses 7 one or both of the first and second reflected wavelengths is/are outside of the visible spectrum (Col. 9, lines 25-26).  
Claim 8
 	Fang et al. (7,511,807) discloses one of the first and second reflected wavelengths is in the near infrared (Col. 9, lines 25-26).  
Claim 9
 	Fang et al. (7,511,807) discloses one of the first and second reflected wavelengths has a wavelength of 700-1200 nm (Col. 9, lines 25-26; It is well known or inherent that IR is in the wavelength ranges of 700-1200nm).  
Claim 10
 	Fang et al. (7,511,807) discloses wherein both of the first and second reflected wavelengths are outside of the visible spectrum (Col. 9, lines 25-26).  
Claim 11
 	Fang et al. (7,511,807) discloses wherein both of the first and second reflected wavelengths are in the near infrared (Col. 9, lines 25-26).  
Claim 12
 	Fang et al. (7,511,807) discloses the first reflected wavelength is in the UV and the second reflected wavelength is in the near infrared (Col. 9, lines 25-26; IR and UV radiation).  
Claim 13
 	Fang et al. (7,511,807) discloses directing of the first and second light and determining are performed in-line (See Fig. 11a).  
Claim 14
 	Fang et al. (7,511,807) discloses collecting the first and second reflected wavelengths using one or more sensors (Fig. 11a, Ref. 64a, 64b), the one or more sensors (Fig. 11a, Ref. 64a, 64b) and the first and second light sources (Fig. 11a, Ref. 1a, 1b) being provided on a common side of the glass (Fig. 11a, Ref. 5)(See Fig. 11a).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (7,511,807) in view of Simpson et al. (6,683,695) and in view of WO 2017/098053 A1.
Claim 15
	Fang et al. (7,511,807) in combination with Simpson et al. (6,683,695) substantially teaches the claimed invention except that it does not show the glass is soda-lime-silicate glass. WO 2017/098053 A1 shows that it is known to provide a transparent sheet made of soda-lime-silicate glass (The transparent sheet can be made from an organic or inorganic material; the sheet can include inorganic glasses (e.g. borosilicate glass, soda lime glass, glass ceramic, aluminosilicate glass) for a device for inspecting a transparent sheet. It would have been obvious to combine the device of Fang et al. (7,511,807) and Simpson et al. (6,683,695) with the soda lime glass of WO 2017/098053 A1 before the effective filing date of the claimed invention for the purpose of providing inspection of tempered glass and therefore improving the quality of the glass after manufacturing.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (7,511,807).
Claim 16
 	Fang et al. (7,511,807) discloses directing light from at least one light source (Fig. 11a, Ref. 1a, 1b) toward the glass (Fig. 11a, Ref. 5); and determining whether an inclusion comprising nickel sulfide (Col. 1, lines 23-35) is present in the glass (Fig. 11a, Ref. 5) based at least on a respective difference in reflectance including diffraction, scattering, and/or reflection of first and second reflected wavelengths (Fig. 11a, Ref. 1a, 1b; wavelengths can be the same since the claim limitations does not define it otherwise) from the directed light (See Abstract; Col. 8, lines 36-44).  
Claim 17
 	Fang et al. (7,511,807) discloses the first and second reflected wavelengths originate from different light sources (Fig. 11a, Ref. 1a, 1b).  
Claim 18
 	Fang et al. (7,511,807) discloses one or both of the first and second reflected wavelengths is/are outside of the visible spectrum (Col. 9, lines 22-26).  
Claim 19
 	Fang et al. (7,511,807) discloses one of the first and second reflected wavelengths is in the near infrared (Col. 9, lines 25-26).  
Claim 20
 	Fang et al. (7,511,807) discloses one of the first and second reflected wavelengths has a wavelength of 700-1200 nm (Col. 9, lines 25-26; It is well known or inherent that IR is in the wavelength ranges of 700-1200nm).

Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. 
 	In the remarks on page 5-6, applicant respectfully takes the position that in claim 1 that Fang et al. (7,511,807) fails to disclose whether a nickel sulfide related defect is present in the glass based at least on a difference between how first and second reflected wavelengths from the directed light are diffracted, scattered, and/or reflected." This subject matter is not found in the cited art, alone and/or in combination. The cited art therefore does not render obvious claim 1. The office respectfully takes the position that Fang et al. (7,511,807) clearly shows in Col. 8, lines 36-56 that multiple cameras can be used and that the image analysis system can be programed to discriminate different types of faults, such as distinguishing air bubbles from solid inclusions based on one or more of their size, shape and reflectivity. Therefore, the use of multiple cameras in Fang et al. (7,511,807) would be to measure the difference in how the light is diffracted, scattered, and or reflected so as to discriminate between the different types of faults and therefore reading on the claimed limitation. It is inherent that the cameras of Fang et al. (7,511,807) are measuring different diffraction, scattering or reflection since that it would be the only way to determine an air bubble from a solid inclusion. The office is maintaining the current 103 rejection of claims 1-5 in view of Fang et al. (7,511,807) and Simpson et al. (6,683,695) as indicated in the above paragraphs.
	On Page 6, applicant takes the position of independent claims 6 and 16 the same as presented in claims 1.  Claim 6 was amended and added limitations to indicate that the first and second wavelengths are different from one another. The office takes the position that the arguments are moot since a new rejection under 103 of Fang et al. (7,511,807) in view of Simpson et al. (6,683,695) are presented in the above rejection. Therefore claims 6-15 remain rejected as indicated in the above rejection. Claims 16-20 remain rejected as indicated in the above rejection and the office takes the same position as indicated above that Fang et al. (7,511,807) reads on the claimed limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        July 7, 2022